Citation Nr: 0532280	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  03-28 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  

This appeal arises from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Board of Veterans' Appeals (Board) remanded the 
appellant's claim in November 2004.  The purpose of the 
remand was to obtain additional relevant evidence and to seek 
a medical opinion.  The development ordered in the remand has 
been completed.  Stegall v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  During the veteran's lifetime service connection was 
granted for residuals of a skull fracture which was later 
changed to service connection for an anxiety reaction.  

2.  The veteran died on February [redacted], 2003.  

3.  The certificate of death listed the cause of death as 
cirrhosis.  The interval between onset of cirrhosis and death 
was six months.  

4.  The veteran's service-connected anxiety reaction was 
treated at VA.  Citalopam and hydroxyzine were prescribed for 
treatment of his symptoms of anxiety.  

5.  Records from the Mobile Infirmary, in January 2003, 
included diagnosis of chronic liver disease with probable 
cirrhosis and hepatic encephalopathy.  Laboratory testing 
revealed bilirubin was normal.  

6.  A VA physician has indicated the veteran's cirrhosis of 
the liver was not causally related to his medications for 
treatment of his service-connected anxiety reaction.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The appellant filed her claim in March 2003.  The RO sent her 
a letter in April 2003 explaining what evidence was necessary 
to support her claim, what evidence or information was needed 
from the appellant, and how VA could assist in obtaining 
evidence.  A second letter in May 2004 again asked the 
appellant to submit any evidence or information that would 
support her claim.  

In the Board remand, it was explained that a medical opinion 
was necessary to determine if the veteran's medications for 
his service-connected anxiety either caused or contributed to 
his death.  A letter was sent to the appellant in December 
2004 requesting she identify any relevant treatment records.  
The appellant obtained and submitted the veteran's VA records 
of treatment.  Also obtained were the veteran's records from 
Mobile Infirmary.  

The appellant appeared and gave testimony before the 
undersigned at a Travel Board hearing in Montgomery, Alabama 
in May 2004.  

The appellant submitted an opinion from the veteran's private 
physician.  VA obtained an opinion from a VA physician.  The 
veteran was kept apprised of VA's efforts in a March 2005 
letter.  A supplemental statement of the case was issued to 
the appellant in July 2005.  The appellant has been furnished 
all the intended benefits of VCAA.  See generally Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Relevant Laws and Regulations.  To establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
active service was the principal or contributory cause of 
death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312(a)(2004).  In order to constitute the principal cause 
of death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  38 C.F.R. § 3.312(b).  In the 
case of contributory cause of death, it must be shown that a 
service-connected disability contributed substantially or 
materially to cause death.  38 C.F.R. § 3.312(c)(1) (2004).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including cirrhosis of the 
liver, when they are manifested to a compensable degree 
within the initial post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2005).  

Factual Background and Analysis.  During the veteran's 
lifetime, service connection was granted for residuals of a 
skull fracture.  Diagnosis of the veteran's residuals was 
later found to consist of an anxiety reaction.  A 30 percent 
rating for an anxiety reaction was in effect at the time of 
the veteran's death.  

The certificate of death indicates the veteran died on 
February [redacted], 2003.  The cause of death was listed as 
cirrhosis.  The interval between the onset of cirrhosis and 
death was listed as six months.  

The appellant, the veteran's widow, has asserted the 
veteran's death was caused by medication he was taking for 
treatment of his service-connected anxiety.  She has not 
claimed the veteran had liver disease in service or during 
the initial post service year.  That is consistent with the 
service medical records which do not include any references 
to a liver disorder.  The first diagnosis of liver disease 
appears in January 2003 records of hospitalization at Mobile 
Infirmary, the month prior to the veteran's death.  The 
pivotal question in this case is whether the veteran's 
medications for treating anxiety caused him to develop 
cirrhosis.  

There are three pieces of evidence which address that 
question.  First the statements and testimony of the 
appellant.  The Board noted on the appellant's VA Form 9 that 
she asserted the veteran's cirrhosis was caused by medication 
he received to treat his anxiety.  The appellant also 
testified before the undersigned Veterans Law Judge in May 
2004 that she remembered the veteran being told by his VA 
physician that his medications for treatment of anxiety could 
cause liver damage.  (T-4,5).  

While the appellant is competent to report symptoms, such as 
the veteran's turning yellow, a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

The question of whether the veteran's service connected 
disability caused his death is a medical question.  Competent 
medical evidence is required to address questions of medical 
diagnosis or opinions.  38 C.F.R. § 3.159 (2004).  For that 
reason the Board remanded the claim to obtain a medical 
opinion.  The appellant also obtained and submitted a medical 
opinion from the veteran's private physician.  

In February 2005, the veteran's private physician wrote in 
part as follows:

(The veteran) died on February [redacted], 2003.  
He died at home after a brief 
hospitalization at Mobile Infirmary which 
commenced on January 21 and concluded on 
January 30, 2003.  During that 
hospitalization, he was critically ill 
and his death was anticipated at the time 
of discharge.  The primary problem noted 
during that hospitalization was hepatic 
encephalopathy secondary to chronic 
cirrhosis.  The cirrhosis diagnosis was 
new.  There was no prior diagnosis of 
long standing liver disease to explain 
it.  The cause of the cirrhosis is 
unknown.  He also had pancytopenia, renal 
failure, elevated ammonia, congestive 
heart failure, osteoporosis, compression 
fractures in his lumbar spine, and was 
diagnosed with having early 
myelodysplastic syndrome.  The cause of 
death, however, was felt to be end-stage 
liver disease.  

I have been forwarded some records from 
VA that shows that he was on Citalopram 
40 mg, 1/2 daily, and Vistaril at least in 
2002 and possibly in other years.  

There is some chance that the chronic 
liver disease was caused by these 
medications.  

A medical opinion was written by a VA physician in March 
2005.  The VA physician stated he had reviewed the veteran's 
VA records, records from Mobile Infirmary, and the veteran's 
claims folder.  He noted the veteran's VA psychiatrist had 
last seen the veteran in July 2002 and recommended the 
veteran continue with his citalopram; hydroxyzine was 
discontinued at that time.  The VA physician noted that 
cirrhosis was first clinically documented in January 2003 at 
Mobile Infirmary where laboratory findings revealed an 
elevated ammonia.  In the opinion of the VA physician, it was 
"less likely as not" that the veteran's cirrhosis was 
related to his treatment for anxiety.  The VA physician 
discussed the veteran's case with a VA gastroenterologist, 
who noted that drug related liver damage caused bilirubin 
levels to go up.  The laboratory testing performed at Mobile 
Infirmary in January 2003 revealed normal bilirubin levels.  

In weighing the opinions of the private and VA physician, the 
Board noted both reviewed the veteran's medical history.  The 
veteran's private physician stated only that there was "some 
chance" the veteran's medications for anxiety could have 
caused chronic liver disease.  The Board does not question 
that drugs can cause liver damage.  The question is whether 
they specifically caused or contributed to the veteran's 
development of liver disease.  The private physician did not 
provide any rationale, scientific basis or reference any 
studies which would support a finding that the veteran's 
liver disease was related to his medication for anxiety.  See 
Lennox v. Principi, 353 F. 3d. 941 (2003).  

The VA physician in preparing his opinion conferred with a VA 
gastroenterologist who stated that liver damage related to 
drugs caused elevated bilirubin.  He then noted that review 
of the veteran's hospitalization records in January 2003 
revealed he had normal bilirubin levels.  The Board has 
concluded the March 2005 opinion of the VA physician is of 
greater weight, since it was not based on speculation, but 
related to the clinical findings in the veteran's treatment 
records.  

The Board has concluded the preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
denied. 



	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


